Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending.   Claims 7-19 are newly added.
It is noted that newly submitted claims 9-12, 16-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
First, newly added claims 9, 11, 16 and 18 are directed to an annealing separator comprising the magnesium oxide, which belongs to Withdrawn Group II as indicated in restriction requirement of 07/14/2020. 
Second, newly added claims 10, 12, 17 and 19 are directed to a method of making a grain oriented electromagnetic steel sheet, which belongs to Withdrawn Group III as indicated in restriction requirement of 07/14/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-12, 16-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
As a result, claims 1-2, 7-8 and 13-15 are presented for this examination.  Claims 3-6, 9-12 and 16-19 are withdrawn.
Status of Previous Rejection
102 rejections from previous office action 09/14/2021 are withdrawn.
103 rejections over Kami from previous office action 09/14/2021 are maintained.
103 rejections over Ichida from previous office action 09/14/2021 are withdrawn.
A new ground of new 103 rejections are made as follows in view of amendment of claim 1 and newly added independent claim 13.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
Instant claim 1 required “an aggregation degree” is interpreted as ratio of BET specific surface area to Blaine specific surface area in view of instant PGPUB paragraph [0036]-[0038]) because particle size R is inversely proportional to BET specific surface area or Blaine specific surface area according formula (2) in paragraph [0037] and example in paragraph [0038].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dead Sea Bromine Israel (See Packing List/Certification of Quantity/Weight for Export: 167977, public prior use, sale to Aperam 1 on 11/11/2015, Packing List/Certification of Quantity/Weight for Export: 168560, public prior use, sale to Tateho/Novo Steel on 11/24/2015, Packing List/Certification of Quantity/Weight for Export: 169122, public prior use, sale to Aperam 2 on 12/02/2015, Packing List/Certification of Quantity/Weight for Export: 171807, public prior use, sale to ArcelorMittal on 01/17/2016 all cited from IDS 05/05/2021) in view of Kami (JPH11158558A).
As for claims 1-2 and 8, it is noted instant claim 1 is amended to require S 0.28-0.5.  
In the period of 11 November 2015 to 17 January 2016, Dead Sea Bromine Israel made four shipments corresponding to Export Nos 167977, 168560, 169122 and 171807 which were made of a TS grade of magnesium oxide, specifically for Transformer Steel. The TS grade of magnesium oxide for the steel industry, produced in Israel by Dead Sea Bromine, was sold in an amount of 120,000 kg, with a value of 886,000 USS.  The product was publicly available, sold to steel manufacturers, and in commercial use by at least three steel manufacturers that were not bound by any secrecy. The TS grade of magnesium oxide is specific (within the steel industry) for annealing separators in the preparation of grain oriented magnetic steel sheets. 
Analysis of the four shipment made of TS grade of magnesium oxide is provided by Mr. Rozen (see Declaration of Mr. Rozen on analysis products before priority date). 
Tables 1-4 below illustrates shipment of all four shipment corresponding to Export # cited above respectively having aggregation degree, B and Cl content all within presently claim 1 required aggregation degree (RBlaine/RBET), instant claims 2 and 8 required B and Cl content except S content.   (Mr Rozen Declaration Page 2-3 Tables 2-3) However, S at 0.27% in Table 1 is considered close to instant amended claim 1 required S 0.28-0.5% absent criticality of claimed S amount.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Kami discloses S is one of the four trace components Ca, Cl, B and S in MgO and S can be adjusted in the range of 0.01-0.4%. (paragraph [0045] lines 5-6) for obtaining purity of Mg(OH)2.  Kaimi’s Inventive Example X (paragraph [0078] last line) discloses S at 0.28%.   That is, Kami’s broad range of S overlaps instant claimed range and Kami’s Inventive Example X disclosed S is within claimed range.
The mere purity of a product by itself does not render the product unobvious.  See MPEP 2144.04 VII.   In the instant case, Kami suggests S amount is merely a result effective variable to obtain purity of claimed Magnesium oxide MgO.
If a particular parameter is recognized as a result-effective variable, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation according to MPEP 2144.05 II
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust the amount of S as suggested by Kami to be within claimed S range, in the MgO of Dead Sea Bromine Israel for obtaining desired purity of MgO.

Table 1
Element
Applicant

Export No
 167977
Shipped 11/11/2015
Overlap

S (mass%)
0.1-0.5
0.27
0.27 is close to 0.28
          RBlaine/RBET
3.0-5.5
4.0
4.0
B (mass%)
0.04-0.15
665 ppm
0.0665
Cl (Mass%)
<=0.05
162 ppm
0.0162

 
Table 2
Element
Applicant

Export/Batch No
 168560
Shipped 11/24/2015
within

S (mass%)
0.1-0.5
0.23
0.23
          RBlaine/RBET
3.0-5.5
4.9
4.9
B (mass%)
0.04-0.15
621 ppm
0.0621
Cl (Mass%)
<=0.05
100 ppm
0.0100


Table 3
Element
Applicant

Export/Batch No
 169122
Shipped 12/02/2015
within

S (mass%)
0.1-0.5
0.24
0.24
          RBlaine/RBET
3.0-5.5
4.0
4.0
B (mass%)
0.04-0.15
609 ppm
0.0609
Cl (Mass%)
<=0.05
166 ppm
0.0166


Table 4
Element
Applicant

Export/Batch No
 171807
Shipped 01/17/2016
within

S (mass%)
0.1-0.5
0.24
0.24
          RBlaine/RBET
3.0-5.5
3.8
3.8
B (mass%)
0.04-0.15
560 ppm
0.0560
Cl (Mass%)
<=0.05
187 ppm
0.0187



As for newly added claim 7, Table 1 above illustrates S at 0.27% is close to presently claimed 0.28%.  Kami’s Inventive Example X (paragraph [0078]) has S=0.28%.
As for newly added claims 13-15, Tables 1-4 above illustrates shipment of all four shipment corresponding to Export # cited above respectively having aggregation degree, B and Cl content all within presently claimed aggregation degree (RBlaine/RBET), B and Cl content except S content.  (Mr Rozen Declaration Page 2-3 Tables 2-3) 
However, Kami discloses broad range S at 0.01-0.4% (paragraph [0045] line 6) overlaps instant claimed range; and further suggests S amount is merely a result effective variable to obtain purity of claimed Magnesium oxide MgO.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust the amount of S as suggested by Kami within claimed S range, in the MgO of Dead Sea Bromine Israel for obtaining desired purity of MgO.
Claims 1-2, 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kami (JPH11158558A from IDS 05/05/20210) and evidenced by Arvaniti (NPL document “Determination of particle size, surface area, and shape of supplementary cementitious materials by different Techniques” from IDS 05/05/2021) and JISR5201 (NPL document “Japanese Industrial Standard, JIS R 5201 (2015) : Physical Testing methods for cement” from IDS 05/05/2021)
	As for claims 1-2 and 7 and 13-14, Kami discloses MgO for annealing separation suitable for forming a forsterite based insulating filem used in the production of grain oriented electrical steel sheets. (paragraph [0001]).  Inventive Example X (paragraph [0078]) has specific surface area which is obtained by a general measurement such as BET method for determining the surface area of the MgO powder based on the amount of gas adsorbed. (paragraph [0029] last three lines).  The specific surface area for Inventive Example X is 22 m2/g and S=0.28mass% is close to amended instant claim 1 required S range and within instant claim 7 required S amount.   The same Inventive Example X has B 0.08% and Cl 0.053% (paragraph [0078] last two lines).  Hence, B 0.08% and Cl 0.053% are both within and close to claimed B and Cl range as required by instant claim 2.   Kami’s broad range disclosure of S 0.01-0.4% overlaps instant claimed 13 required S 0.1-0.16% and instant claim 14 required S at 0.16%
Kami differs from instant claims 1 and 13 such that it does not disclose instant claim 1 required aggregation degree which is a resulting effect by adjusting the Blaine specific surface area and BET specific surface area in view of instant application PGPUB paragraph [0074].
JISR5201 evidences that the Blaine surface area is only used in the cement industry, as a simple and cheap method to approximate a surface area. (Section 8.1.1 and 8.1.3 Blaine air permeability apparatus and procedure) and the Blaine method requires a porosity parameter which is set at between 0.5 to 0.54 (Table 1 of JISR5201 Page 7)
Arvaniti further explains the general relationship between BET surface area and Blaine surface area such that the specific surface area measured by BET method is higher than the one measured by Blaine.  The surface area of the powders as determined by BET method are presented in Table 2 (Page 3692). In all cases the measured SSA by the BET method is higher than the one measured by Blaine. The difference between the surface areas measured by Blaine (Table 2) and BET could be attributed to the porosity and surface roughness of the particles. BET surface area is determined by the monolayer coverage of the exposed (pores and cracks included) surface of the particles by nitrogen molecules, If the particles are or have a rough surface structure, the BET surface area will be greater than the Blaine surface area. (Page 3694 3.3 Surface area by BET).
JISR5201 further uses m= RhoV (1-e) (Page 7 8.1.3 Procedure) which the porosity parameter {e) is present in the formula as (1-e). Hence, if Arvaniti evidences that the fly ash materials that could be measured with Blaine, using a porosity of about 0.5, showed about 1.4-1.9 times higher value in BET than in Blaine surface area. It is therefore logically that more porous materials (changing the porosity from 0.5 to 0.8} shows a substantial higher ratio in BET over Blaine value.  Hence, changing e from 0.5 to 0.8 means that the factor becomes 2.5 times higher: (1-0.5)/4-0.8)}=2.5.   
Hence, at porosity of 0.8, ratio of BET surface over Blaine surface is estimated to be 2.5 * (1.4-1.9) which is about 3.5-4.8.    Such ratio of BET surface over Blaine surface is equivalent to claimed aggregation degree according to claim interpretation above.   Hence, determined ratio of BET surface over Blaine surface between 3.5-4.8 overlaps instant 1 claimed aggregation degree.
As for claims 8 and 15, Kami’s broad ranges of B 0.04-0.5% and Cl 0.01-0.08% (paragraph [0045]) both overlap instant claims required B and Cl ranges. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichida (US 4,249,966 from IDS 05/05/20210) and evidenced by Arvaniti (NPL document “Determination of particle size, surface area, and shape of supplementary cementitious materials by different Techniques” from IDS 05/05/2021) and JISR5201 (NPL document “Japanese Industrial Standard, JIS R 5201 (2015) : Physical Testing methods for cement” from IDS 05/05/2021)
As for claims 13-15, Ichida discloses method of forming a forsterite insulating film on the surface of a grain oriented silicon steel sheet. (Title)  Table 1 Magnesia No 2 (Inventive Example) has specific surface area measured by BET method as 13.8 (m2/g).  Magnesia (claimed magnesium oxide) has broad range S <=0.15% (Table 1 and Col 6 last two lines bridging Col 7 first two lines) which overlaps instant claim 13 required S and close to instant claim 14 required S.   Broad ranges disclosure of Cl<=0.04%, B<=0.15% overlaps instant claim 15 required B and Cl ranges.
Ichida differs from instant claim 1 such that it does not disclose instant claim 13 required aggregation degree.
Instant 13 required aggregation degree is rejected for the same reason set forth in the rejection of claims 1-2 and 13 above by Kami.
Response to Argument
	In response to applicant’s argument on 01/14/2022 that neither Mr. Rozen nor the Examiner appears to provide any clear evidence that the MgO products allegedly sold according to the cited packing lists were so stable that no slight change ever occurred in the products or their properties during the long term storage of the samples, argument is not persuasive because MgO are stable products and the powder properties of MgO are determined during sintering Mg(OH) at temperature well above 800.  Hence, at ambient temperature, these properties do not change over the years, let alone when the products have stayed in a dry environment.  Mr Rozen’s declaration details the storage and analysis.  The storage properties indeed are such that no change in chemical or physical properties are expected: storage in heretically closed containers, at low humidity (RH<50%) and ambient temperature. (Page 1, bottom paragraph of Declaration signed by Mr Rozen)
	In response to argument that None of the cited packing lists disclose or suggest a material that has the recited sulfur content together with the recited aggregation degree, argument is not persuasive because 102 anticipatory rejection is withdrawn.  Newly cited Kami expressly disclose recited sulfur content is a merely a trace component which can be adjusted for purity of MgO and Kami’s broad range S overlaps instant amended sulfur range.
	In response to argument that neither Arvaniti nor JIS R 5201 suggest a “general relationship between BET surface area and Blaine surface area.”, it should be noted Arvaniti’s Page 3694 3.3 Surface area by BET expressly discloses “In all case, the measured SSA by the BET method is higher than the one measured by Blaine”.  See below screen shot.   Hence, Arvaniti suggests a general relationship between BET surface area and Blaine surface area such that BET surface area is always higher than Blaine surface area.

    PNG
    media_image1.png
    311
    342
    media_image1.png
    Greyscale

In response to argument that the formula in JISR5201 relied on by the Examiner can only be used to calculate the weight of the sample when measuring the Blaine specific surface area, and not for calculating the value of the Blaine specific surface area, it should be noted such argument is irrelevant to the scope of the claimed “an aggregation degree” which is interpreted as ratio of BET specific surface area to Blaine specific surface area , not the absolute value of Blaine specific surface area.   Second, instant appliction’s Blaine specific surface area and BET specific surface area are both measured by Blaine method and BET method respectively(See instant application PGPUB paragraph [0029][0064], not calculated.  Hence, applicant’s argument regarding using JIS R5201 equation for calculating the Blaine specific surface area is completely irrelevant to the scope of instant invention. 
In response to argument that considering the different densities of fly ash and magnesium oxide, and the reliance of the calculation on density (as discussed above), the ratio allegedly suggested in Arvaniti cannot reasonably be applied or extrapolated to magnesium oxide, argument is not relevant to the scope of the rejection which does not reply on JIS R5201 equation disclosed in Page 9 of remarks for calculating the Blaine specific surface area.
In response to argument that the films recited in the present claims (i.e., having both the sulfur content and aggregation degree recited in claims 1 and 13) exhibit superior performance compared to films that either have a sulfur content outside the recited ranges or an aggregation degree outside the recited ranges as evidenced by Inventive Examples 1-5 and Comparative Examples 1-3 of instant application, it should be noted that “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”.  In the instant case, closest prior art is Dead Sea Bromine Israel Export 167977 (Table 1 above), not applicant’s comparative examples 1-6.   That is, applicant fails to show closest prior art Dead Sea Bromine Israel Export 167977 having S amount close to claimed range and aggregation degree within claimed range not having film with superior performance.
 	In response to argument that none of the cited references, either alone or in any combination, discloses or suggests an MgO product having the recited aggregation degree, let alone an MgO product having both the recited aggregation degree and the sulfur content recited in claims 1 and 13, argument is moot since 102 anticipatory rejection is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733